SILVERMAN, Circuit Judge,
dissenting.
Trial judges are accorded wide discretion in matters of relevancy. In my opinion, the district judge did not abuse her discretion in ruling that the proposed psychological testimony was not relevant. The case relied on by the majority, United States v. Vallejo, 237 F.3d 1008 (9th Cir. 2001) is clearly distinguishable. Unlike the situation in Vallejo, the psychologist’s testimony would not have explained anything pertinent about Zamudio’s behavior at the border inspection station. At best, it would have established that the defendant has a psychological disorder marked by poor judgment and exacerbated by his drug abuse. I fail to see how this would *630negate his knowledge of over 87 pounds of marijuana hidden in the tires of the truck. To whatever extent the testimony was proffered to explain Zamudio’s nervousness and false statements, it is significant to note that missing from the psychologist’s proposed testimony was anything to suggest that Zamudio has a mental disorder that manifests itself as irrational nervousness around law enforcement officers or pathological lying.
Even if the proffered testimony should have been admitted, any error was harmless given the fact that Zamudio was the owner and sole occupant of the vehicle, that he lied about owing the vehicle, and in light of his story that $18,000.00 worth of marijuana must have been surreptitiously loaded in his tires while he left his truck to buy cigarettes.
I would affirm the judgment of the district court.